DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/21 has been entered, in which Applicant amended claims 1, 10, and 19. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0318403 to Bottom (hereafter referred to as Bottom), in view of An efficient approach for shelf space planning and display area allocation in convenience stores to Chu (hereafter referred to as Chu), in further view of U.S. Patent Application Publication Number 2015/0379532 to Liu et al. (hereafter referred to as Liu), and in even further view of U.S. Patent Application Publication Number 2014/0058781 to Padmanabhan et al. (hereafter referred to as Padmanabhan).
As per claim 1, Bottom teaches: 
A method for computer modeling a retail environment, comprising: determining, via a processor, items of an item category; (Paragraph Number [0031] teaches the term "segment" will be used throughout this document to indicate a collection or particular grouping of SKU numbers that may have some common attributes.  For example, a segment may represent all televisions in a particular store without regard to the type of television.  Thus, the "television segment" may include all SKU item numbers for flat-screen TVs, plasma TVs, projection TVs, and the like.  Any suitable hierarchy may be used to group SKU-based item or products together.  Thus, as referred to herein, the term SKU represents the smallest description of a product, while the term "segment" represents a collection of one or more SKUs. Paragraph Number [0046] teaches some planograms may be common to multiple stores.  Again, as mentioned above, each segment preferably represents multiple products or SKU's so as to reduce the number of combinations.  Each planogram could contain any number of segments.  For example, a typical planogram may contain about 5 to 50 segments depending upon the physical 
generating, via the processor, a constrained linear regression model based on item demand and shelf-space of an item of the items. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  The curve fitting engine 106 may be a commercially available statistical module that applies regression analysis or other statistical calculations to the input data.  The term "space" in the phrase "space elasticity curve" indicates that the data is regressed against a particular metric of spacing (space layout for products) in the store.  Total linear feet of facing (LFF) is one metric used when generating the space elasticity curve, but other space metrics can be used, such as square feet or cubic feet of shelf space in the store. Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Numbers [0046] and [0074])).
generating, via the processor, space elasticity data by fitting the constrained linear regression model on the item demand of the item and a horizontal footage of the shelf-space associated with the item (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  The curve fitting engine 106 may be a commercially available statistical module that applies regression analysis or other statistical calculations to the input data.  The term "space" in the phrase "space elasticity curve" indicates that the data is regressed against a particular metric of spacing (space layout for products) in the store.  Total linear feet of facing (LFF) is one metric used when generating the space elasticity curve, but other space metrics can be used, such as square feet or cubic feet of shelf space in the store. Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Number [0046])).
generating, via the processor, a multiple regression model based on the constrained linear regression model, the item demand and an amount of non-zero shelf-space of other items of the retail store the other items of the items in the retail store, including one or more replacement items of the item (Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process 
generating, via the processor, cross-space elasticity data for the item of the items in the retail store using the multiple non-linear regression model; (Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Number [0046])).
generating, via the processor, an electronic planogram of the item category, based on the number of horizontal facings associated with the item (Paragraph Number [0030] and FIG. 2 describe a pictorial diagram of a planogram 200 or POG (Plan-O-Gram). As mentioned above, a planogram or POG is a logical map of fixtures and products that describes how the products are displayed, the number of products displayed, and where the products are displayed.  A particular store may house its products on dozens or perhaps hundreds of different shelves or displays represented by the planograms.  Any suitable representation or arrangement applicable to the store or group of stores of interest may be used. Paragraph Number [0031] teaches the planogram 200 indicates the linear facing feet (LFF) 202 and other physical dimensions, number of facings 204 (specific to the item or SKU), the location of the item identified by an item identifier or number, such as an SKU number, shelf height 206, width per facing 210, planogram height 212, and planogram shelf depth 214).
arranging the items in the retail store according to the electronic planogram (Paragraph Number [0004] teaches sales and profitability of retail stores greatly depend upon the appeal and arrangement of the products on display.  Most retail establishments display the products on shelving and display units, which may be arranged in aisles.  Such display units and shelving may be arranged in various configurations having various dimensions. Retailers are interested in maximizing the returns from their available shelf space and inventory by making sure they create planograms that best allocate space to the various types of products.  Paragraph Number [0057] teaches the synthetic data creation process is a user-demand analysis module that accepts user input parameters, utilizes the data and space elastic curve information, and produces an analysis of estimated changes 
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of a non-linear multiple-constraint mixed integer optimization model which is taught by the following citations from Chu:
generating, via the processor, a non-linear multiple-constraint mixed integer optimization model based on the space elasticity data of the item and the cross-space elasticity of the item (Page 874 Section 1 Paragraph Number 3 teaches a model for obtaining optimal shelf space planning and display area allocation is developed, and an integer encoding genetic algorithm (GA) is employed for obtaining optimum solutions. Page 876 Section III(A) Paragraph Numbers 1-3 teach the first part of the optimization will give products optimal facing value based on their facing space elasticities, and subject to the constraint of total length of shelf facing space. A series of tests are conducted to find out the best parameter settings on population size, crossover rate, mutation rate and selective strategy upon the efficiency and effectiveness when solving the optimization problem. The parameter setting for the best result is crossover rate equals to 0.9 (mutation rate is 0.1), population size equals to 300, and use the stochastic 
generating, via the processor, a number of horizontal facings, using the non-linear multiple-constraint mixed integer optimization model, based on the space elasticity data of the item and the cross-space elasticity data of the item (Page 874 Section 1 Paragraph Number 3 teaches a model for obtaining optimal shelf space planning and display area allocation is developed, and an integer encoding genetic algorithm (GA) is employed for obtaining optimum solutions. Page 876 Section III(A) Paragraph Numbers 1-3 teach the first part of the optimization will give products optimal facing value based on their facing space elasticities, and subject to the constraint of total length of shelf facing space. A series of tests are conducted to find out the best parameter settings on population size, crossover rate, mutation rate and selective strategy upon the efficiency and effectiveness when solving the optimization problem. The parameter setting for the best result is crossover rate equals to 0.9 (mutation rate is 0.1), population size equals to 300, and use the stochastic uniform selection strategy. (See also equations on Page 875 which provide further explanation and context)).
Both Bottom and Chu are directed to inventory management. Bottom discloses the use of various regression techniques to determine a number of facings. Chu improves upon Bottom by disclosing the use of a non-linear multiple-constraint mixed integer optimization model. One of ordinary skill in the art would be motivated to further include the use of a non-linear multiple-constraint mixed integer optimization model, to efficiently make more accurate predictions by including each of the myriad of variable 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in Bottom to further utilize the use of a non-linear multiple-constraint mixed integer optimization model as disclosed in Chu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of LASSO to solve the regression and output results that indicate positive or negative effects when changing items which is taught by the following citations from Liu:  
the cross-space elasticity data indicating a change in the item demand of the item in response to a change in shelf-space of the one or more replacement items, and whether at least one replacement item of the one or more replacement items negatively or positively effects the item demand (Paragraph Number [0037] teaches as known by those skilled in the art, the commodities can be divided into different levels according to the turnover speed, and the management of the commodities according to the levels can effectively optimize presentation of the commodities and improve the economic benefits. Paragraph Number [0053] teaches After the above two parts of data (i.e., the user-commodity purchase relationship matrix M and the behavior data) serving as the inputs 
Both the combination of Bottom and Chu and Liu are directed to inventory management. The combination of Bottom and Chu discloses the use of various regression techniques to determine a number of facings. Liu improves upon the combination of Bottom and Chu by disclosing the use of LASSO to solve the regression. One of ordinary skill in the art would be motivated to further include the use of LASSO to solve the regression, to efficiently make more accurate predictions as the LASSO method is more accurate predictions instead of raw unbiased regression or inferences.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in the combination of Bottom and Chu to further utilize LASSO to solve the regression as disclosed in Liu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and 
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the substituting or replacing of goods that belong in the same category as determined by a planogram which is taught by the following citations from Padmanabhan: 
and each of the one or more replacement items being associated with either a substitute item or a complementary item (Paragraph Number [0049] teaches it is well appreciated by a person skilled in the art that a category refers to a collection of product items sharing the same or similar functions or attributes. Such categories may be formed based on a variety of parameters including the product's brand, size of the products, colors, flavors etc. One or more product items may fall within one or more categories. Paragraph Number [0055] teaches one way complementary implies that if product A is listed, then product B should also be listed, but vice-versa is not true. The different group rules considered here includes support groups, dependency list/delist, minimum and maximum products, minimum and maximum space, minimum delist, vendor coverage and one way complementary list/delist. Paragraph Number [0061] teaches as would be appreciated by a person skilled in the art, the shelf space allocation problem involves distributing the scarce shelf space available among different products held within a retail store. A category is a collection of products that have the same or similar functions or attributes. A category contains several brands with each brand having several products, corresponding to different sizes, colors, flavors and/or other properties).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in the combination of Bottom, Chu, and Liu to further utilize use of days of supply to determine constraints and substituting or replacing goods that belong in the same category disclosed in Padmanabhan, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, Bottom teaches:
A system for computer modeling a retail environment, comprising: a processor; a memory resource storing instructions that when executed by the processor, causes the processor to: (Paragraph Number [0074] teaches a person of skill in the art would readily recognize that steps of various above-described methods can be performed by 
The remainder of the claim limitations of claim 10 are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Bottom teaches:
A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: (Paragraph Number [0074] teaches a person of skill in the art would readily recognize that steps of various above-described methods can be performed by programmed computers.  Herein, some embodiments are also intended to cover program storage devices, e.g., digital data storage media, which are machine or computer readable and encode machine-executable or computer-executable programs of instructions, wherein said instructions perform some or all of the steps of said above-described methods.  The program storage devices may be, e.g., digital memories, magnetic storage media such as a magnetic disks and magnetic tapes, hard drives, or 
The remainder of the claim limitations of claim 10 are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 11, and 20 the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitations of claims 1, 10, and 19 respectively.
In addition, Bottom teaches:
wherein the constrained linear regress model comprises Log(D) = log(a) + b*log(x), wherein D is the item demand of the item, x is the number of horizontal facings for the item on one or more shelves in the retail store, a is a scale parameter being => 0, and b is the space elasticity of the item being 0<=b<=l. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. Paragraph Number [0054] teaches the scaling may be performed for any other suitable metric as well to permit generation of an elasticity curve for each individual store or demand point. 
As per claims 3 and 12 the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
In addition, Bottom teaches:
wherein the multiple non-linear regression model is derived from the constrained linear regression model by including horizontal facing allocations of the other items of the item category.. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  Paragraph Number [0053] teaches the curve fitting engine 
As per claims 4 and 13, the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitation of claims 1 and 3 and 10 and 12 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of LASSO to solve the regression which is taught by the following citations from Liu:  
wherein generating the multiple non-linear regression model includes least absolute shrinkage and selection operator (LASSO) regression analysis method. (Paragraph Number [0055] teaches the identifying module 108 can adopt a least-angle regression (LARS) algorithm to process the inputted user-commodity purchase relationship matrix M and behavior data to perform a coordinated calculation to obtain the probability that a commodity is bad to thereby achieve the object of identifying bad commodities.  Desirably, the identifying module 108 can adopt a Least Absolute 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claims 5 and 14, the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
In addition, Bottom teaches:
wherein the constrained linear regression model further comprises parameters including a linear horizontal footage of a shelf and a number of shelves. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, 
As per claims 6 and 15, the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
In addition, Bottom teaches:
wherein the constrained linear regression further comprises parameters including clusters of the retail store 
As per claims 7 and 16, the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of a non-linear multiple-constraint mixed integer optimization model which is taught by the following citations from Chu:  
wherein generating the non-linear multiple-constraint mixed integer optimization model includes utilizing a genetic algorithm (Page 1 Section 1 Paragraph Number 3 teaches a model for obtaining optimal shelf space planning and display area allocation is developed, and an integer encoding genetic algorithm (GA) is employed for obtaining optimum solutions. Page 876 Section III(A) Paragraph Numbers 1-3 teach the first part of the optimization will give products optimal facing value based on their facing space elasticities, and subject to the constraint of total length of shelf facing space. A series of tests are conducted to find out the best parameter settings on population size, crossover rate, mutation rate and selective strategy upon the efficiency and effectiveness when solving the optimization problem. The parameter setting for the best result is crossover rate equals to 0.9 (mutation rate is 0.1), population size equals to 300, and use the stochastic uniform selection strategy. (See also equations on Page 874 which provide further explanation and context)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 8 and 17, the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.

wherein the non-linear multiple-constraint mixed integer optimization model comprises EQUATION, wherein: Pi is a unit price of an ith item in the item category, x1 is horizontal facings of the ith item and is a positive number, Lis a linear footage per shelf, S is a number of shelves for the item category, ai, b1 are parameters which are solved using the constrained linear regression model, BiJ is a cross-space elasticity of the ith item on a jth item that is determined utilizing the multiple non-linear regression model; and Ibi <= x1 <= ubi in which lbf. and ttbi are respectively lower and upper bounds of horizontal facings of the ith item. (Pages 875-876 Section II sets forth the following set of assumptions and equations to calculate a non-linear multiple-constraint mixed integer optimization model: To display a given number of products of different categories to appropriate locations on the shelves of limited space, the model will determine the best ways to utilize the shelf space resource and maximize store's total profit. The following assumptions are made in this model: 1. Demand rate of a product is a function of displayed quantity and displayed allocation of that product. 2. Any possible locations and possible facing quantity for a specific product or product group have the performance record of that product on that allocation before. 3. The unit gross profit of any product is available as an input of the model. 4. The unit width (width per facing) of any product is available as an input of the model. 5. Special requirement on display locations of specific product or product groups are predetermined by store. 6. Grouping 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 9 and 18, the combination of Bottom, Chu, Liu, and Padmanabhan teaches each of the limitation of claims 1 and 8 and 10 and 17 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of days of supply to determine constraints which is taught by the following citations from Padmanabhan:  
wherein the lower and upper bounds are derived from business constraints of 1. 5 case pack and 3. 5 days of supply (DOS), and 1 DOS safety stock, to eliminate over-stock and out-of-stock situations: EQUATIONS, in which 1 DOS units = median of (historical) daily sales, vfi and dfi are respectively vertical and depth facings of the ith item for the shelf (Paragraph Number [0039] teaches the store data further includes delivery type, replenishment frequency, category rule, case pack size, minimum and maximum days of supply, availability and other supply chain related information. Paragraph Numbers [0064]-[0092] teaches the assortment optimization module 108 utilizes input information such as performance data 220 and product data, fixture data, and store data 222 for generating one or more assortment plans.  In one implementation, the following are further parameters that can be included within the input information: s.sub.i: Sales Margin of merchandize item i; C.sub.i: Cost of merchandize item i per day; X.sub.i: Number of facings of merchandize items i that are displayed; Y.sub.i: Number of additional units of merchandize items; I.sub.i: Total number of units=X.sub.i+Y.sub.i; S.sub.i: Number of merchandize items i units sold per day; S'.sub.i: Last year's Sales of merchandize items i displayed; f.sub.i: Forecast sales for merchandize items i displayed; X'.sub.i: Forecast number of facings of merchandize items i; d.sub.i: Days of Supply of the merchandize items i; J.sub.i: Total Lost sales; B.sub.i: Backroom Cost per unit merchandize items i; b.sub.i: Number of units of merchandize items i in the backroom; V.sub.i: Volume of merchandize items i; Kstac.sub.i: stacking factor of merchandize items i; D.sub.j: Depth of the fixture j; L.sub.i: Listing binary variable that is 1 if X.sub.i is listed, otherwise 0; bexess.sub.i: excess units of merchandize items i; Xmin.sub.i: Minimum number of facings of merchandize items i; XminCost: Total Cost pertaining to Minimum number of facings of merchandize items i; StockoutCost: Total Cost pertaining to stockout of merchandize items; StockoutPenalty.sub.i: Penalty pertaining to stockout of merchandize items i; 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.


Response to Arguments
Applicant’s arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach “and each of the one or more replacement items being associated with either a substitute item or a complementary item.” (See Applicant’s Remarks, 11/15/2021, pgs. 8-11). Examiner notes that new portions of the Padmanabhan reference have been applied to teach this limitation and as such, Applicant’s arguments directed to the other references is moot. In response to Applicant’s assertion, Examiner directs Applicant to review the new grounds of rejection presented above.
Applicant argues that the previously cited references do not teach the previously amended portions of the claims. (See Applicant’s Remarks, 11/15/2021, pgs. 8-11). Examiner respectfully disagrees. In particular Applicant’s remarks appear to be directed at the limitation “the cross-
Paragraph Number [0037] teaches as known by those skilled in the art, the commodities can be divided into different levels according to the turnover speed, and the management of the commodities according to the levels can effectively optimize presentation of the commodities and improve the economic benefits. Paragraph Number [0053] teaches after the above two parts of data (i.e., the user-commodity purchase relationship matrix M and the behavior data) serving as the inputs of the identifying module 108 are completely collected, the identifying module 108 needs to calculate the probability that a commodity is bad to generate a list of bad commodities, so that the degree of badness of a commodity can be determined based on the probability.
These citations from Liu teach determining demand levels of an item including how the space the item took up will fare if it is replaced with a less “bad” item. Even though this teaching is not verbatim what is being claimed by Applicant, Liu is not to be taken alone when considering what it teaches the person of ordinary skill. The Bottom reference previously has taught the generation of shelf space utilization models based upon profit analysis and user demand. When these teachings are combined with the behavioral data taught in Liu, a person of ordinary skill in the art would understand the Bottom and Liu references in combination with the Chu and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624